DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the grounds that there’s no serious burden.  This is not found persuasive because the invention are clearly distinct and require different fields of search and prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-13, 19-23, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the means for conveying in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first connector" and "the second connector."  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-18, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Garside (US 5,797,771) in view of Meyer (CN 112438798).  
Regarding claim 1, Garside discloses a connector apparatus, comprising: a first connector (12) having a first plurality of electrical contacts; a second connector (14) having a second plurality of electrical contacts; and a cable (10) having a first end coupled to the first connector and a second end coupled to the second connector, the cable comprising a plurality of electrical signal conductors within a cable jacket, the cable jacket comprising a first end portion and a mid-portion, the first end portion extending between the first connector and the mid- portion.
Meyer teaches a jacket (12) the first end portion (14) having a thermal conductivity greater than a thermal conductivity of the mid-portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a jacket, as taught by Meyer, in order to provide the desire thermal conductivity without significantly increasing the cost device.  
Regarding claim 2, Garside, as modified by Meyer, discloses a measured temperature of the first end portion while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 3, Garside discloses the cable jacket further comprising a second end portion extending between the second connector and the mid-portion.  Meyer teaches an end portion of the jacket having a thermal conductivity greater than 
Regarding claim 4, Garside, as modified by Meyer, discloses a measured temperature of each of the first and second end portions while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  
Regarding claim 5, to the extent that Garside does not disclose the connectors having a Universal Serial Bus-Power Delivery (USB-PD) configuration, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device of Garside with any number of well-known configurations, such as a USB-PD configuration, in order to provide an efficient and desired connectivity.  

Regarding claim 14, Garside discloses a connector apparatus, comprising: first means (12) for electrically and mechanically mating a first plurality of electrical contacts to a first mating connector; second means (14) for electrically and mechanically mating a second plurality of electrical contacts to a second mating connector; and means (10) for conveying electrical signals between the first plurality of electrical contacts and the second plurality of electrical contacts through a cable (10), the means for conveying having a first end coupled to the first connector and a second end coupled to the second connector, the means for conveying comprising a first end portion and a mid-portion, the first end portion extending between the first means and the mid-portion. 
Meyer teaches the use of a jacket (12) with the first end portion (14) having a thermal conductivity greater than a thermal conductivity of the mid-portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a jacket, as taught by Meyer, in order to provide the desire thermal conductivity without significantly increasing the cost device.  
Regarding claim 15, Garside discloses a measured temperature of the first end portion while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion (intended use).  
Regarding claim 16, Garside discloses the means for conveying further comprises a second end portion extending between the second means and the mid-portion.  Meyer teaches an end portion of the jacket having a thermal conductivity greater than the mid-portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second end portion having a thermal conductivity greater than the thermal conductivity of the mid-portion, as taught by Meyer, in order to provide the desire thermal conductivity without significantly increasing the cost device.
Regarding claim 17, Garside, as modified, discloses a measured temperature of each of the first and second end portions while the connector apparatus conducting an electrical current is at least 20 percent greater than a measured temperature of the mid-portion.  


Regarding claim 24, Garside discloses a method for dissipating thermal energy in a connector system, comprising: plugging a first connector (12) having a first plurality of electrical contacts into a first receptacle connector; plugging a second connector (14) having a second plurality of electrical contacts into a second receptacle connector; conveying electrical signals through a plurality of electrical signal conductors coupled between the first plurality of electrical contacts and the second plurality of electrical contacts, the plurality of electrical signal conductors enclosed within a cable jacket (10) extending between the first connector and the second connector.  
Meyer teaches conductively dissipating a greater amount of thermal energy through a first end portion of the cable jacket having a first thermal conductivity than through a mid-portion of the cable jacket having a second thermal conductivity less than the first thermal conductivity, wherein the first end portion extends between the first connector and the mid-portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a jacket that dissipates more thermal energy at the ends, as taught by Meyer, in order to provide the desire thermal conductivity without significantly increasing the cost device. 

Regarding claim 26, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to conductively dissipate a greater amount of thermal energy through a second end portion of the cable jacket than through the mid-portion of the cable jacket, wherein the second end portion extends between the second connector and the mid-portion, as taught by Meyer, in order to provide the desire thermal conductivity without significantly increasing the cost device.
Regarding claim 27, to the extent that Garside does not disclose the connectors having a Universal Serial Bus-Power Delivery (USB-PD) configuration, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the device of Garside with any number of well-known configurations, such as a USB-PD configuration, in order to provide an efficient and desired connectivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avignon et al. (US 2006/0009054) disclose a cable connector with a thermal dissipating layer disposed over the connector and the end of the cable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833